UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 95-5296

DAVID J. PINGLEY,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Elkins.
Robert E. Maxwell, District Judge.
(CR-94-39)

Argued: February 2, 1996

Decided: March 15, 1996

Before WILKINSON, Chief Judge, and RUSSELL and
MURNAGHAN, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Paul Joseph Harris, WALLACE & HARRIS, Elkins,
West Virginia, for Appellant. Sherry L. Muncy, Assistant United
States Attorney, Elkins, West Virginia, for Appellee. ON BRIEF:
William J. Wilmoth, United States Attorney, Elkins, West Virginia,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

David J. Pingley was convicted of aiding and abetting a bank rob-
bery and of using a firearm during the commission of a felony. He
raises numerous points of error with regard to both his conviction and
his sentence. We find Pingley's contentions without merit and there-
fore affirm the judgment of the district court.

I.

On February 4, 1994, David Paul Cox and Donald Robert Shiflett
robbed the Tygart Valley Branch of the Citizen's National Bank in
Beverly, West Virginia. Pingley was their getaway driver. While
Pingley asserted his innocence at trial, substantial evidence was pres-
ented showing his involvement in the robbery: two diagrams of the
bank were found in Pingley's home; his former girlfriend testified that
Pingley had thought the bank an easy mark; and both Cox and Shiflett
testified as to Pingley's role in the heist. A jury convicted Pingley,
and he was sentenced to 108 months for the bank robbery, 18 U.S.C.
§ 2113, and 60 months for the use of a firearm during the commission
of a violent felony, 18 U.S.C. § 924(c). Pingley now appeals.

II.

A.

Pingley asserts that the statements from two potential witnesses,
Mr. Metz and Mr. McWilliams, who saw nothing the day of the rob-
bery, should have been brought to Pingley's attention pursuant to
Brady v. Maryland, 373 U.S. 83 (1963). First of all, Pingley's counsel
was aware of the existence of both Metz and Mr. McWilliams as a
result of other witnesses' testimony. Second, the two individuals in
question did not witness the robbery and had no exculpatory evidence

                    2
to offer. Moreover, another witness, Ms. McWilliams, who was with
Metz and Mr. McWilliams at the time of the robbery, actually testi-
fied at the trial. Had the other two witnesses testified, their testimony
would have been cumulative. Even supposing an error occurred here,
it is harmless given the testimony of Ms. McWilliams and the over-
whelming evidence against Pingley.

B.

Pingley next contests the admission of certain threatening state-
ments that he made to his former girlfriend, Barbara Cook. Pingley's
statements were against his interest and made in response to Ms.
Cook's inquiries: "he would talk about how easy it would be [to rob
the Beverly bank] and how it is so far from the cops"; "[h]e did ask
my daughter and I if we would like to go to Canada on a shopping
spree"; and "[h]e told me that if I [contacted the authorities] that I
would be found in the parking lot of Wal-Mart with a bullet in my
brain." As Ms. Cook's testimony was highly probative of Pingley's
involvement in the robbery, the district court did not abuse its discre-
tion by allowing her testimony.

C.

Pingley also objects to the district court's refusal to allow his coun-
sel to delve into David Cox's mental health. In particular, Pingley
wanted to cross-examine Cox on a psychiatric examination that
showed Cox had no mental impairments. In denying Pingley's
request, the district court relied on United States v. Lopez, 611 F.2d
44, 45 (4th Cir. 1979), which held that "psychiatric history is an area
of great personal privacy which can only be invaded in cross-
examination when required in the interests of justice." We agree with
the district court that allowing cross-examination here would have
merely side-tracked the trial into collateral issues unrelated to Ping-
ley's offense. Accordingly, we find no abuse of discretion.

D.

Pingley further alleges that the government's use of its peremptory
strikes constituted gender bias. First, this issue was not raised until

                     3
after trial and as such, the challenge is not properly before this court.
Second, because the government struck both men (4) and women (2),
it does not appear that Pingley's gender bias claim has any basis.

E.

Finally, Pingley objects to the district court's two level upward
departure pursuant to the Sentencing Guidelines. The court consid-
ered several factors before departing upward pursuant to USSG
§ 5K2.0: (1) the attempt by the bank robbers to lock employees in the
vault; (2) the presence of a twelve year old girl at the robbery; and
(3) the subsequent physical disability of a bank employee, which her
physician attributed to stress caused by the bank robbery. While the
district court relied upon USSG § 5K2.0 (departure may be merited
by a factor not adequately considered by the Guidelines), we also find
that an upward departure was justified under USSG§ 2B3.1(b)(4)(B)
(providing for two level upward enhancement "if any person was
physically restrained to facilitate commission of the offense"). See
United States v. Doubet, 969 F.2d 341, 345-48 (7th Cir. 1992) (order-
ing bank tellers into an unlocked bathroom under threat of violence
constituted physical restraint under USSG § 2B3.1(b)(4)(B)). Because
the ordering of bank employees into an unlocked vault under the bar-
rel of a gun constituted physical restraint, we find the upward depar-
ture here was appropriate under the Sentencing Guidelines.

III.

For these reasons, we affirm the judgment of the district court.

AFFIRMED

                     4